TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00864-CR


Mark Green, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
NO. D-1-DC-10-904077, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Mark Green seeks to appeal a judgment of conviction for the offense
of evading arrest.  Sentence was imposed in open court on September 21, 2010, and no motion
for new trial was filed.  Accordingly, Green had 30 days to file his notice of appeal.  See Tex. R.
App. P. 26.2(a)(1).  However, his notice of appeal was not filed until December 8, 2010.  Under
the circumstances, we lack jurisdiction to dispose of the purported appeal in any manner other
than by dismissing it for want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim.
App.1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).




		The appeal is dismissed.


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed for Want of Jurisdiction
Filed:   February 25, 2011
Do Not Publish